Title: From George Washington to Colonel Moses Hazen, 20 January 1780
From: Washington, George
To: Hazen, Moses


          
            Sir
            Head Quarters Morris Town 20th Jany 1780
          
          Major Van Stein has permission to pass to Staten Island. Colo. Magaw who is returning to New York will take advantage

of the same Flag. Be pleased to give orders to the Officer commanding at Elizabeth town to suffer all letters indorsed officially with the names of the Commy General of prisoners or his Asst Mr Skinner to be sent over to Staten Island without waiting for a particular order from Head Quarters. I am &.
        